            Case 2:19-cr-00660-HB Document 38 Filed 11/12/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERI{ DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                  CRIMINAL NO:

                                                           DATE FILED:

 BOSKO MARKOVIC                                            VIOLATION:
                                                           46 U.s.c. SS 70s06(b), 70503(a)(l) & 2l
                                                           U.S.C. $ 960(bXlXB) (conspiracy to
                                                           possess with intent to distribute 5
                                                           kilograms or more of cocaine on a vessel
                                                           subject to the jurisdiction of the United
                                                           States - I count)
                                                           Notice of forfeiture

                                        INFORMATION

                                          COUNT ONE

THE TJNITED STATES ATTOR}TEY CHARGES THAT:

               Beginning in or around early 2019 until on or about June 17, 2019, on the high

seas, elsewhere, and in Philadelphia, in the Eastern   District of Pennsylvani4 defendant

                                     BOSKOMARKOVIC

conspired and agreed, with others known and unknown to the grand jury' to knowingly and

intentionally possess with intent to distribute five kilograms or more of a mixture and substance

containing a detectable amount of cocaine, a Schedule II controlled substance, on board the

Motor Vessel MSC Gayane, a vessel subject to the jurisdiction of the United States.

               ln violation of Title 46, United States Code, Sections 70506(b), 70503(a)(t) and

Title 21, United States Code, Section 960(bXlXB).
           Case 2:19-cr-00660-HB Document 38 Filed 11/12/19 Page 2 of 3




                                      NOTICE OF FORFEITURE

THE IINITED STATES ATTORNEY FURTHER CHARGES THAT:

               l.      As a result of the violations ofTitle 46, Unired States Code, Sections

70506(b), 70503(a)(l) and Title 21, United States Code, Section 960@)(l)(B), set forth in this

information, defendant

                                          BOSKOMARKOVIC

shall forfeit to the United States of America:

                       (a)         any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such violations, including but not limited to any

conveyance used as a common carrier which had prohibited merchandise on board; and

                       (b)         any property constituting, or derived from, proceeds obtained,

directly or indirectly, from the commission of such violations.

               2.      If   any   ofthe property subject to forfeiture,   as a result   of any act or

omission of the defendant:

                       (a)         cannot be located upon the exercise of due diligence;

                       (b)         has been transferred or sold to, or deposited    witll a third party;

                       (c)         has been placed beyond the     jurisdiction ofthe Court;

                       (d)         has been substantially diminished in value;     or

                       (e)         has been commingled       with other property which cannot be divided

                                   without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), to




                                                         2
              Case 2:19-cr-00660-HB Document 38 Filed 11/12/19 Page 3 of 3




seek forfeiture   ofany other properry ofthe defendant up to the value ofthe property subject to

forfeiture.

                  All pursuant to 2l U.S.C. $ 853   and 46 U.S.C. $ 70507.




                                         {at           M.McSWAIN
                                               UNITED STATES ATTORNEY




                                                     J
